Citation Nr: 0528474	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from what appears to be May 
1967 to April 1970, which included a tour of duty in the 
Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the RO, which 
denied entitlement to service connection for PTSD, and which 
granted service connection and a 20 percent rating for 
diabetes mellitus.  The veteran appeals for service 
connection for PTSD and a higher rating for diabetes 
mellitus.  

The Board notes that the veteran has attributed various 
symptoms, to include sensory disturbances in the extremities 
(peripheral neuropathy) and vision difficulties, to his 
diabetes mellitus.  The issue of secondary service connection 
for neuropathy and vision disabilities related to diabetes 
has not been adjudicated by the RO and is not in proper 
appellate status.  Thus, it is referred to the RO for its 
appropriate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran served a tour of duty in the Republic of 
Vietnam from August 1969 to May 1970, and while there he 
engaged in combat with the enemy.

3.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.  

4.  Since the effective date of his award of service 
connection for diabetes mellitus, the veteran's diabetes 
mellitus is shown to require insulin for management and a 
restricted diet, without additional requirements of 
regulation of activities.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)) are applicable 
to the claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Further, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For the reasons noted 
below, the Board finds that VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in October 2001.  At any rate, as 
explained herein below, the VCAA notice essentially complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  The Board finds that any defect in the 
timing of the VCAA notice is not prejudicial to the veteran 
because it was sent prior to the transfer of the case to the 
Board for appellate consideration in August 2005, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate these claims.  

In terms of the diabetes mellitus claim, the Board notes that 
this issue arises from a notice of disagreement as to the 
rating assignment of the condition, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection for 
diabetes mellitus, and as such, the higher rating issue on 
appeal falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a).  

In any case, the VCAA notice sent to the veteran in September 
2002, wherein the RO advised him of what specifically VA had 
done and would do to assist in the claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional supporting information or evidence that he 
wanted the RO to obtain.  

It is noted that the September 2002 letter did not 
specifically notify the veteran of what was required to 
prevail on his claims.  It is further noted that the letter 
sent to him in February 2001 by the RO, which notified him 
that he would need to submit a well-grounded claim for 
service connection for PTSD, is not correct to the extent the 
VCAA eliminated the concept of well grounded claims.  
However, any deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)), when the RO issued the 
veteran a copy of the rating decision of October 2001, a 
statement of the case in October 2003, and supplemental 
statements of the case in December 2004 and March 2005.  
These documents not only informed the veteran of the 
information and evidence needed to substantiate his claims 
(see 38 U.S.C.A. §§ 5102, 5103) but also gave him the reasons 
for which it decided the way it did and the evidence it had 
considered in making those determinations, to include the 
diagnostic criteria pertinent to the evaluation of diabetes 
mellitus.  

In the statement of the case, the RO also advised the veteran 
of the legal criteria governing entitlement to the benefits 
sought on appeal, to include reference to 38 C.F.R. § 3.159 
and the United States Codes cites relevant to the VCAA.  
Further, the statement of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  In August 2005, when the case 
was transferred to the Board for appellate review, the 
veteran was further advised as to the procedures for 
submitting additional evidence and argument directly to the 
Board.  

Thus, through the documents mailed to the veteran, the RO 
informed him of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
Decision Review Officer at the RO in August 2003.  The RO has 
also obtained VA medical treatment records of the veteran for 
association with the claims file, as well as private medical 
records identified by the veteran relevant to his diabetes 
mellitus claim.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA medical examination in May 
2001, specifically to ascertain the nature and etiology of 
any mental disorder.  Then, in February 2005, a board of two 
doctors reviewed the veteran's case and spoke with the 
veteran's treating physician, prior to rendering a medical 
opinion in relation to the PTSD claim.  Additionally, the 
veteran was afforded VA medical examinations in May 2001 and 
December 2002, relevant to the diabetes mellitus claim, to 
ascertain the nature and severity of the condition.  It is 
noted that in a July 2004 statement the veteran alleged that 
his diabetes had become much worse, as his insulin dosage had 
been increased.  In support of his allegation, he referred to 
treatment records at the VA, which the RO subsequently 
obtained.  However, a review of such records does not 
indicate that the veteran should undergo another VA 
compensation examination to address the severity of his 
diabetes, as will be further explained in Part III, herein 
below.  The veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the PTSD Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD related to his tour of 
duty in Vietnam.  His service personnel records indicate that 
he served in Vietnam from August 1969 to May 1970 and that he 
received awards and decorations, such as the Purple Heart, 
that denote engagement in combat with the enemy.  Thus, in 
this case, the veteran's statements and testimony alone 
relevant to a stressor related to combat are sufficient to 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  However, based on a careful review of 
the record, the Board finds that the preponderance of the 
evidence is against his claim of service connection for PTSD.
 
The veteran's service medical records show no complaints, 
treatment or diagnosis of psychiatric disability.  In fact, 
there is no medical evidence showing that the veteran 
suffered from any psychiatric manifestations until many years 
after his discharge from service in, it appears, April 1970.  

Post-service records from the VA dated from May 2000 show 
that the veteran has been followed in individual and group 
counseling in the mental health clinic.  The outpatient 
records show, among other things, that he was having a 
difficult time coping with diabetes and the lifestyle changes 
that it required of him.  It was believed that the veteran 
had some residual anger from his experience in Vietnam.  

In connection with his claim, the veteran underwent a VA 
psychiatric examination in May 2001, which incorporated a 
social and industrial survey.  As part of the clinical 
interview, the examiner remarked that there appeared to be no 
clear manifestation of signs or symptoms relative to any 
mental health disorders.  Following a full examination, the 
diagnostic impressions were alcohol abuse, cannabis abuse, 
and cocaine abuse.  

At a hearing in August 2003, the veteran indicated that he 
did not know whether or not he was clinically diagnosed with 
PTSD.  

Additional VA outpatient records show that the veteran was a 
participant in a Vietnam veterans group that discussed, among 
other things, PTSD and how it has affected various members in 
the group.  He took medication for anxiety and insomnia.  His 
problem list included depression and insomnia.  In March 
2004, a computerized problem list indicated chronic PTSD.  In 
an August 2004 psychiatry consultation, the diagnoses were 
bipolar disorder, history of polysubstance abuse, sleep 
disorder, PTSS versus PTSD, and caffeinism.  

In connection with the claim, the RO sought clarification 
whether the veteran had a diagnosis of PTSD.  In February 
2005, a board of two doctors reviewed the veteran's claims 
folder, to include examination reports and treatment records.  
The board also interviewed his treating physician, who it was 
alleged had once entered a diagnosis of PTSD.  The board took 
note that the treating physician had conducted a full 
psychiatric evaluation in August 2004, which resulted in a 
primary diagnosis of bipolar disorder, and that the physician 
was not treating the veteran for PTSD.  The final assessment 
of the board of examiners was that the veteran had a 
diagnosis of bipolar disorder and did not meet the criteria 
for a diagnosis of PTSD.    

After reviewing the record, the Board attaches great 
probative weight to the VA examinations, during which the 
examiners reviewed the claims file, interviewed the veteran 
(or in one case, his treating physician), and expressly 
excluded PTSD from the veteran's diagnosis.  In fact, the 
record contains no medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  The reference in the 
VA computerized problem list indicating PTSD and the notation 
of a diagnosis of "PTSS versus PTSD" on a VA outpatient 
record in August 2004 was thoroughly investigated in February 
2005 by the board of two VA doctors, who discounted a 
diagnosis of PTSD.  

As noted, there is no medical evidence of a psychiatric 
disorder in service or within the one-year presumptive 
period, in order to establish service connection on a direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The veteran has 
specifically claimed service connection for PTSD, and there 
is no medical evidence of a current diagnosis of PTSD.  The 
VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The VA regulations also provide that, in order to establish 
service connection for PTSD, the requirement of a medical 
diagnosis of PTSD must be met.  38 C.F.R. § 3.304(f).  
Accepting as credible the veteran's own statements and 
testimony concerning stressors experienced during his 
recognized combat service in Vietnam in establishing service 
connection for PTSD is of no consequence, particularly where 
the record is devoid of a diagnosis in the first instance.  

While the veteran believes that he currently suffers PTSD as 
a result of service, as a layperson, he does not have the 
medical expertise necessary to diagnose his condition or give 
etiology thereof.  See Grottveit v. Brown, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Merits of the Diabetes Mellitus Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

In this case, in an October 2001 rating decision, the RO 
granted service connection for type II diabetes mellitus.  
Ever since the effective date of service connection in 
November 2000, the veteran's diabetes mellitus has been rated 
as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

Under Code 7913, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  The notes to the Code 
provide, in part, that compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under the Code 7913.

The veteran claims that his diabetes mellitus is more severe 
than is reflected by his current 20 percent rating.  However, 
based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of a higher rating for diabetes mellitus.  

The medical evidence in this case includes VA outpatient 
records dated beginning in May 2000, reports of VA 
compensation examinations conducted in May 2001 and December 
2002, and private medical records dated in April 2000 and 
April 2001.  Such evidence clearly shows that the veteran 
requires medication - insulin - for management of his 
diabetes mellitus.  Further, there is an indication that he 
also requires a restricted diet.  Nevertheless, there is no 
evidence showing that his diabetes requires any regulation of 
activities, as would be required for a 40 percent rating 
under Code 7913.  The VA examiner in December 2002 noted that 
the veteran regularly exercised with a bicycle, which he had 
been doing ever since he was diagnosed with diabetes 
mellitus.  The examiner also opined that the veteran had no 
diabetic complications and that it was not likely that any 
restriction of activity was related to the diabetes.  

Moreover, the private and VA treatment records do not show 
that the veteran's activities are expressly regulated on 
account of his diabetic condition.  As noted, the evidence 
shows that he maintains an exercise regimen and had good 
control on medication.  He indicated at his hearing that in 
addition to riding his bike, for exercise, he also skied, 
albeit less than in past years.  The veteran, in a July 2004 
statement, claimed that his condition had worsened, as 
evidenced by the requirement for additional daily insulin.  
The Board has carefully reviewed VA outpatient records for 
2004.  While VA outpatient records show that in June 2004 the 
veteran's insulin was indeed increased, as claimed, there is 
no medical evidence that along with the medication change he 
was restricted in terms of his activities.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
the service-connected diabetes mellitus under Code 7913.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

As this is an initial rating case, and the Board has taken 
into consideration "staged ratings" for various periods of 
time since service connection was established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the Board finds that 
the evidence shows that the veteran's diabetes mellitus was 
not more than 20 percent disabling from the effective date of 
service connection in November 2000.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.  

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


